ORDER

PER CURIAM.
AND NOW, this 14th day of May, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
1. Whether the Superior Court erred in imposing upon electric utilities a burdensome and unprecedented duty to enter customers’ premises and inspect customers’ electrical facilities before restoring power after an outage?
2. Whether the Superior Court overlooked the deleterious effects of its ruling upon public health and safety, in that by requiring utilities to inspect customers’ premises before restoring power, the new duty created by the Superior Court will delay utilities’ efforts to restore power after storms and other outages?
3. Whether the Superior Court overlooked undisputed facts of record that undermine the rationale of its decision?